Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (20190288230 ).


    PNG
    media_image1.png
    536
    565
    media_image1.png
    Greyscale

Regarding claim 1, Kim teaches an display panel, comprising: a base substrate (100); first electrodes (160) on the base substrate; an electron transport layer (150) on a side of the first electrodes away from the base substrate, wherein the electron transport layer is provided with a plurality of pore structures (par. 112, 120 teaches that while pores will b decreased, there is still a presence of pores in the ETL); quantum dot light emitting layers (141) on a side of the electron transport layer away from the base substrate, wherein the electron transport layer is in direct contact with the quantum dot please see figure above); and a second electrode (110) on a side of the quantum dot light emitting layers away from the base substrate.
Please note that the substrate is on the anode side and not the cathode side.  However, the inversion of the OLED structure amounts to a mere rearrangement of parts.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have such, since it has been held that that re-arranging parts of an invention involves only routine skill in the art.  Such an rearrangement allow for the formation of either a top down emitting OLED o a bottom down emitting OLED.
Regarding claim 3, Kim teaches an display panel according to claim 1, wherein a material of the electron transport layer comprises metallic oxide (par. 101).
Regarding claim 4, Kim teaches an display panel according to claim 1, wherein a surface of the electron transport layer is provided with a hydrophilic ligand (pr. 113 teaches the NP being in and interacting with organic polymer; these polymeric portions act as ligands to the NP; this would be obvious to a PHOSITA).  Further, see prior art Mei (20190112491) showing the NP of an ETL in a polymer, the polymer acting as ligands for the NP
Regarding claim 5, Kim teaches an display panel according to claim 1, further comprising a hole transport layer between the quantum dot light emitting layers and the second electrode, and a hole injection layer between the hole transport layer and the second electrode (par. 57).
Regarding claim 6, Kim teaches an display device, comprising the display panel according to claim 1 (par. 21).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 2 above, and further in view of Abudawoud (20180186707).
Regarding claim 2, Kim teaches an display device.
Kim fails to teach:
- diameters of the pore structures of the electron transport layer are within a range [5 nm, 100 nm]
Abudawoud teaches ETL components having pore structures, these pore structures falling within the range above.  Please note that discovery of optimum ranges of a result effective variable in a known process is ordinarily within the skill of art and selection of the optimum ranges within the general condition is obvious.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-16 are objected to based on their dependency (please note dependencies).


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEB E HENRY/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        

/CALEB E HENRY/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        /CALEB E HENRY/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        /CALEB E HENRY/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        /CALEB E HENRY/Primary Examiner, Art Unit 2894